DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                KEARA BERRY,
                                  Appellant,

                                      v.

                             JOSHUA BERRY,
                                Appellee.

                                No. 4D17-2619

                            [January 24, 2018]

  Appeal of non-final orders from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Andrea Ruth Gundersen, Judge; L.T.
Case No. FMCE 17-05281.

  Richard F. Hussey of Richard F. Hussey, P.A., Fort Lauderdale, for
appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed. To the extent that appellant petitions for a writ of prohibition,
this Court takes judicial notice of Case No. 4D17-2669 and sua sponte
dismisses the petition.

MAY, CONNER and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.